ORDER
PER CURIAM
On consideration of the certified order of the Court of Appeals of Maryland disbarring respondent from the practice of law in that jurisdiction, see Attorney Grievance Com’n of Maryland v. Broida, 441 Md. 1, 104 A.3d 898 (2014), this court’s February 10, 2015, order directing respondent to show cause why the reciprocal discipline of disbarment should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court’s order to show cause or the affidavit as required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Charles J. Broida is hereby disbarred from the practice of law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (re-buttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s period of disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g).